                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MIREYA SANTILLAN,

                            Plaintiff,

v.                                                              CV No. 19-313 CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,

                            Defendant.

     ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)

       THIS MATTER is before the Court on Plaintiff Mireya Santillan’s Motion for Order

Authorizing Attorney Fees Pursuant to 42 U.S.C. 406(B) and Supporting Memorandum

(the “Motion”), (Doc. 30), filed June 16, 2021; Defendant’s Response to Plaintiff’s

Motion for Attorney Fees Pursuant to 42 U.S.C. 406(B) (the “Response”), (Doc. 31),

filed June 24, 2021; and Ms. Santillan’s Notice of Completion of Briefing, (Doc. 32), filed

July 1, 2021. In her Motion, Ms. Santillan’s counsel, Laura Johnson, petitions the Court

for an order authorizing attorney fees in the amount of $7,515.13 for legal services

rendered before this Court. (Doc. 30 at 1). The Court, having reviewed the Motion and

the relevant law, finds Ms. Santillan’s Motion is well-taken and shall be GRANTED.

       I.     Procedural Background

       Ms. Santillan instituted an action in this Court on April 4, 2019, seeking judicial

review of the Commissioner’s denial of her application for disability insurance benefits

and supplemental security income. (Doc. 1 at 2); (Doc. 17 at 2). On January 24, 2020,

this Court granted Ms. Santillan’s request for relief, and remanded the case to the

Commissioner for further proceedings. (Doc. 26). On April 24, 2020, this Court awarded
Ms. Santillan’s attorney fees in the amount of $5,900.00 pursuant to the Equal Access

to Justice Act (“EAJA”). (Doc. 29).

       On January 27, 2021, upon remand, the Commissioner determined Ms. Santillan

was disabled, entered a fully favorable decision, and awarded her past-due benefits in

the amount of $54,060.52. (Doc. 30 at 2, 4); see also (Doc. 30-1 at 1, 14). The

Commissioner advised Ms. Santillan that $13,515.13 was being withheld from her total

benefit payment pending an award of attorney fees pursuant to 42 U.S.C. § 406(b),

which constitutes 25 percent of total backpay benefits. Id. at 2; (Doc. 30-1 at 13, 14).

       Ms. Santillan’s counsel now seeks an award of $7,515.13, approximately

fourteen percent of the total past-due benefits awarded to Ms. Santillan. (Doc. 30 at 5).

Her counsel explains that Ms. Santillan will also receive “as a refund” the $5,900.00 in

EAJA fees previously awarded by this Court. Id. at 2. Although the Commissioner has

no objections to an award of attorney fees, he “notes that Plaintiff was . . . awarded

$5,900.00 in attorney fees under the EAJA . . . and Plaintiff’s attorney must refund the

lesser of the two fees received to Plaintiff.” (Doc. 31 at 2).

       II.    Analysis

       The issue before the Court is whether counsel’s requested fee of $7,515.13 is

reasonable, as mandated by the controlling statute. When reviewing counsel’s request

for attorney fees under § 406(b), the Court must act as an “independent check” to

ensure the requested fee is reasonable, even if the Commissioner offers no objection.

Although § 406(b) does not prohibit contingency fee agreements, it renders them

unenforceable to the extent they provide for fees exceeding twenty-five percent of the

past-due benefits. Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). However, there is


                                              2
no presumption that a twenty-five percent fee is reasonable. Id. at 807, n.17. It is

counsel’s burden to demonstrate the reasonableness of his or her requested fee.

Id. at 807.

       Specifically, when a court renders a judgment favorable to a Social Security

claimant who was represented before the court by an attorney, the court may allow “a

reasonable fee for such representation, not in excess of 25 percent of the total of the

past-due benefits to which the claimant is entitled.” 42 U.S.C. § 406(b)(1)(A); see also

McGraw v. Barnhart, 450 F.3d 493, 495-96 (10th Cir. 2006). Unlike EAJA fees, which

are paid in addition to past-due benefits, § 406(b) fees are paid out of the past-due

benefits. Wrenn ex rel. Wrenn v. Astrue, 525 F.3d 931, 933-34 (10th Cir. 2008). If fees

are awarded under both EAJA and § 406(b), the attorney must refund the lesser award

to the claimant. Id. at 934. However, the refund of EAJA fees is offset by any mandatory

deductions under the Treasury Offset Program, which may collect delinquent debts

owed to federal and state agencies from a claimant’s award of past-due benefits. See

31 U.S.C. § 3716(c)(3)(B) (2006).

       The reasonableness determination is “based on the character of the

representation and the results the representative achieved.” Gisbrecht, 535 U.S. at 808.

Factors relevant to the reasonableness of the fee request include: (i) whether the

attorney’s representation was substandard; (ii) whether the attorney was responsible for

any delay in the resolution of the case; and (iii) whether the contingency fee is

disproportionately large in comparison to the amount of time spent on the case. Id. A

court may require the claimant’s attorney to submit a record of hours spent representing

the claimant and a statement of the lawyer’s normal hourly billing rate for non-



                                             3
contingency fee cases. Id.

       Here, counsel obtained a fully favorable decision for Ms. Santillan upon remand.

(Doc. 30 at 3). Additionally, the requested fee of $7,515.13 for services performed in

connection with this case is within the twenty-five percent limit imposed by § 406(b). In

fact, counsel’s requested fee award is only approximately fourteen percent of Ms.

Santillan’s total award of past-due benefits. (Doc. 30 at 5).

       Further, counsel spent 27.9 hours representing Ms. Santillan before this Court,

which falls within this District’s range for a given federal case. Id. at 4; see e.g., Perrault

v. Saul, Civ. 18-cv-467 CG (Doc. 33); Bigsby v. Colvin, Civ. 12-1207 CG (Doc. 31)

(finding fee award for 37.33 hours reasonable); Arellanes v. Colvin, Civ. 12-1178 KBM

(Doc. 32) (finding fee award for 36.76 hours reasonable); Dimas v. Astrue, Civ. 03-cv-

1157 RHS (Doc. 34) (finding fee award for 38.26 hours reasonable). Moreover,

counsel’s hourly rate of $269.36 is also well within the district’s average. (Doc. 30 at 7);

see also Chavez v. Saul, 1:20-cv-210 CG, 2021 WL 1978611, at *2 (D.N.M. May 18,

2021) (awarding $354.62 per hour); Gallegos v. Colvin, Civ. 12-321 SMV (Doc. 32)

(awarding $617.28 per hour); Montes v. Barnhart, Civ. 01-578 BB/KBM (Docs. 19, 22)

(awarding $701.75 per hour).

       Considering the time spent litigating Ms. Santillan’s claim, the hourly fee, the

success of counsel’s representation, and counsel’s three years of involvement in this

case, the Court finds counsel’s requested fee award is reasonable. See Sanchez v.

Colvin, Civ. 16-1126 KRS (Doc. 30) (awarding $31,306.00); Salazar v. Berryhill, Civ. 14-

283 KRS (Doc. 30) (awarding $19,442.25); Bigsby, Civ. 12-1207 CG (Doc. 31)

(awarding $21,839.00).



                                               4
       In conclusion, the Court finds each component of counsel’s requested fee award

is reasonable. Indeed, the requested award is within the district average and is based

on the successful representation of Ms. Santillan. Moreover, both the hourly rate and

the time spent litigating this case are consistent with similar awards approved in this

district. As a result, having conducted an “independent check” on counsel’s fee petition,

the Court finds counsel’s requested fee award should be approved.

       III.   Conclusion

       IT IS THEREFORE ORDERED Ms. Santillan’s Motion for Order Authorizing

Attorney Fees Pursuant to 42 U.S.C. 406(B) and Supporting Memorandum, (Doc. 30),

shall be GRANTED. Ms. Santillan’s counsel is awarded $7,515.13 for legal services

performed before this Court, to be paid from Ms. Santillan’s past-due benefits previously

withheld by the Commissioner. See (Doc. 30-1 at 13) (explaining the Commissioner

withheld $13,515.13 from Ms. Santillan’s award of past-due benefits to cover attorney

fees). Counsel is further directed to refund the EAJA fee award of $5,900.00 from the

instant award to Ms. Santillan, notwithstanding any mandatory deductions. See 31

U.S.C. § 3716(c)(3)(B) (2006); Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                   ______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             5
